DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed 06/28/2021. Claims 1-7, 16-21 are acknowledge as pending in this application with claims 8-15 are canceled, claims 1-4 are amended, and claims 4-7 are previously presented and claims 16, 18-21 are newly added. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2017900702, filed on 03/01/2017.

Response to Amendment
The applicant amendment filed on 06/28/2021 have overcome the 112b Rejection. The newly added limitations have raised new 112a and 112b Rejections.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


 “a resilient means” in claim 4. The structure of the resilient means is disclosed to include an array of conical springs. (Applicant’s specification, Page 2, lines 22-23)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “movement of the top plate in relation to the bottom plate” in lines 11-12. This limitation was not disclosed or supported by the specification or the drawings. Therefore, this limitation is considered as a new matter (Applicant’s specification, Page 2, lines 14-16, “wherein the bottom plate includes airflow passages which assist airflow in the cavity during movement between the plates.”)
Claim 16 recites the limitation “a peripheral insulator” in line 3. This limitation was not disclosed or supported by the specification or the drawings. Therefore, this limitation is considered as a new matter. (Applicant’s specification, Page 2, lines 14-16, “The mat has a top plate 110 held apart from a pair of bottom plates 150, by a peripheral strip 130, to form a cavity 120..”)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "The sensor mat according to claim 16" in line 1.  Claim 16 is being in improper form because claim 16 is dependent on itself. For the purpose of examination, the Examiner is considers claim 16 is dependent on claim 1 since claim 16 refers to limitations that are found in claim 1.
Claim 17 recites the limitation "The sensor mat according to claim 8" in line 1.  Claim 17 is being in improper form because claim 17 is dependent on canceled claim 8. For the purpose of examination, the Examiner is considers claim 17 is dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,561,954 B1) in view of the first embodiment (FIG.1) of Downey et al (US 2016/0375296 A1), and further in view of Pierce et al (US 2010/0285925 A1)
Regarding claim 1: Smith discloses a sensor mat (timing pad 10, col 2 lines 48-50, “FIGS. 3 and 4 show in greater detail components of the timing board including a momentary switch 50 between two boards 52, 54 held together by four bolts 24 and springs 26”, see FIG. 3) for an athlete, including: 
a bottom plate (panel 52, see annotated in FIGS. 3 and 4), 
a top plate (panel 54, see annotated in FIGS. 3 and 4) held apart from the bottom plate (panel 52, see annotated in FIGS. 3 and 4) forming a cavity (space between the top 54 and bottom plates 52, see annotated in FIGS. 3 and 4) between the top and bottom plates, 
circuitry (switch 50, circuit 12 and closed switch 56, , see FIGS. 3 and 4) associated with the top and bottom plates (top 54 and bottom panels 52, see annotated in FIGS. 3 and 4) which times electrical contact between the top and bottom plates (top 54 and bottom panels 52, see annotated in FIGS. 3 and 4) due to a weight of the athlete on the top plate (when the athlete stand on the panels, he/she applies his weight on the top panel 54 toward the bottom panel 36 and closes the switch 50; the time that the switch 50 is closed will indicate the time that the user stay on the circuit board, claim 3, said timing means comprises: a normally open switch operably arranged to close when one said panel is forced toward said other panel; a timing circuit means connected across said switch measuring a period of time when said switch is closed.”, col 2 lines 45-46, “The time of contact of the athlete with the board is measured by a timing circuit”, col 2 lines 50-54, “The switch 50 is connected in series to a resistor R and a capacitor C. A voltmeter V displays the charge (voltage) accumulated in the capacitor C when switch 50 closes and therefore indicates the time that switch 50 is closed.”).

    PNG
    media_image1.png
    388
    835
    media_image1.png
    Greyscale
 
Smith does not disclose a bottom plate supported on a base.
The first embodiment of Downey et al (FIG.1) teaches a bottom plate (Downey et al, a load distribution layer 16, see FIG.1) supported on a base (Downey et al, damping layer 14, see FIG.1; Para [0022] “The load distribution layer 16 overlies the top surface of the damping layer 14”).

    PNG
    media_image2.png
    464
    814
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom plate, as disclosed in Smith, to be supported on a base, as taught in the first embodiment (FIG. 1) of Downey et al, for the purpose of providing addition cushion and shock absorbing for the device.

Smith in view of the first embodiment of Downey et al teach the invention as substantially claimed, see above, but fail to teach wherein the bottom plate comprises an arrangement of airflow passages formed in the bottom plate which assist airflow in the cavity during movement of the top plate in relation to the bottom plate, and thereby improves accuracy when timing arrival and departure of the athlete on the mat.
	Pierce et al teach wherein the bottom plate (Pierce, base plate 30, see FIG. 4) comprises an arrangement of airflow passages (Pierce, some of holes 52, see FIG. 4; Base plate 30 has a plurality of machined or punched holes 52 which serve for either attachment purposes or for liquid drainage.”)

    PNG
    media_image3.png
    593
    748
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom plate, as taught in Smith in view of the first embodiment of Downey et al, to have airflow passages, as taught in Pierce et al, for the purpose of allowing the air to flow out from the plate which keep the user’s feet from being wet from sweating during exercise. 

Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al teach the invention as substantially claimed, see above, and further teach the bottom plate (Smith, bottom panel 52) comprises airflow passages (Pierce, some of holes 52, see FIG. 4) which assist airflow in the cavity (Smith, space between the top 54 and bottom plates 52, see annotated in FIGS. 3 and 4) during contact between the top and bottom plates (Smith, top 54 and bottom 52 panels) which assist airflow in the cavity during movement of the top plate (Smith, panel 54, see annotated in FIGS. 3 and 4) in relation to the bottom plate (Smith, panel 52, see annotated in FIGS. 3 and 4; the spring 26 positioned between panels 52 and 54 which allows the panel 54 move downward as the user jump on it in relative to the panel 52, see FIGS. 1-2), and thereby improves accuracy when timing arrival and departure of the athlete on the mat (Smith, the timing pad 10 is capable to perform this timing arrival and departure of the athlete).

Regarding claim 2: Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al teach the airflow passages (Pierce, some of holes 52, see FIG. 4) comprise an arrangement of slots (Pierce, some of the holes 52, see FIG. 4) in the bottom plate (Pierce, base plate 30, see FIG. 4) which assist air flowing between the cavity and edges of the mat (Pierce, the slots are capable to assist air flowing).

Regarding claim 3: Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al teach wherein the airflow passages (Pierce, some 

    PNG
    media_image4.png
    1001
    1372
    media_image4.png
    Greyscale


Regarding claim 4: Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al teach a resilient means (resilient means is interpreted to include conical springs, see claim interpretation 112f above; Pierce, conical springs 44, see FIG. 2) between the top and bottom plates (Pierce et al, top 20 and bottom 30, see FIG.2) which compensate for a weight (Pierce, weight of the top 20) of the top plate.

    PNG
    media_image5.png
    349
    857
    media_image5.png
    Greyscale


Regarding claim 5: Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al teach the resilient means includes an array of conical springs (Pierce, conical springs 44, see FIG. 2) determined by the weight (Pierce et al, the conical spring is positioned underneath the weight of top plate 20, see FIG.2) of the top plate.

Regarding claim 16: Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al teach wherein the top and bottom plates (Pierce et al, top 20 and bottom 30, see FIG.2) are each electrically conductive (Pierce et al, Para [0062] “stainless steel conductive panels 12, 14, 16, 18, 20 and aluminum base plate 30”) and spaced apart by a peripheral insulator (Pierce et al, spacers 42, see FIG.2, Para [0067] “Underneath each conductive panel is a depressible but resilient plurality of spacers 42 positioned near the edge of the underneath face in addition to two compressible conical springs 44 positioned appropriately for uniform load distribution”) 

Regarding claim 17: Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al teach wherein the circuitry (Pierce, closed circuit, emphasis added, Para [0045] “A conductive panel does not become operatively connected to the microprocessor until a force is applied to the conductive panel sufficient to depress it into contact with the respective conductive sheet thus forming a closed circuit with the microprocessor”) associated with the top and bottom plates (Pierce et al, top 20 and bottom 30, see FIG.2) times activation of a switch  (Pierce et al, microprocessor, Para [0045]) caused by the weight of an athlete (Pierce, emphasis added, Claim 1 “in response to a sufficient load being placed upon the top surface of at least one of said substantially square conductive panels by the individual's foot to compress said spacers and said conductive lead, the bottom surface of said conductive panel contacts said conductive sheet”) depressing the top plate (Pierce et al, top 20, see FIG.2) into contact with the bottom plate (Pierce et al, bottom 30, see FIG.2) (For the purpose of examination, the Examiner considers that claim 17 depends on claim 1).

Regarding claim 18: Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al teach wherein the circuitry (Smith, see annotated in FIG.4) associated with the top (Smith, see annotated in FIG.4) and bottom plates (Smith, see annotated in FIG.4) is formed as a circuit board (Smith, see annotated in 

    PNG
    media_image6.png
    1062
    856
    media_image6.png
    Greyscale


Regarding claim 20: Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al teach wherein the plates (Pierce, top plate is 20, bottom plate is conductive base 30; Para [0038] “Each conductive panel is made of a conductive material, preferably stainless steel.”, Para [0065] “Conductive panels 12, 14, 16 18 and 20 are embossed stainless steel sheets.”) are manufactured from stainless steel and the airflow passages (Pierce, some of the plurality of holes 52, see FIG. 2) are lateral slots cut into the bottom plate (Pierce, base 30, see FIG. 2).

    PNG
    media_image7.png
    493
    1629
    media_image7.png
    Greyscale


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,561,954 B1) in view of the first embodiment of Downey et al (US 2016/0375296 A1), and further in view of Pierce et al (US 2010/0285925 A1) and further in view of Pederson et al (US 2015/0335939 A1), and further in view of Jahoda (US 5,116,045)
Regarding claim 6: Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al teach the invention as substantially claimed, see above, and further teach the top plate (Pierce et al, top 20 and bottom 30) is stainless steel conductive panels 12, 14, 16, 18, 20 and aluminum base plate 30.”)
Pederson et al teach the bottom plate (Pederson et al, second plate 13, see FIG. 1) is stainless steel. (Pederson et al, Para [0021], “The first plate 12 and the second plate 13 can be constructed from various materials, including, but not limited to stainless steel, weights, wood, rubber, metal, plastic, foam, rubber, iron, brass and/or other suitable materials.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom plate, as taught in Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al, to be stainless steel, as taught in Pederson et al, for the purpose of optimizing the design from a weight and sturdiness perspective.

Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al, and further in view of Pederson et al, teach the invention as substantially claimed, see above, and further teach the top and bottom plates are held apart by strips of tape along edges of the plates.
Jahoda teach the top and bottom plates (Jahoda, top plate is interpreted as central section 1 and the bottom plate is interpreted as skirt 2, see FIG. 2) are held apart by strips of tape (Jahoda, covering tape 11, see FIG. 2) along edges of the plates (Jahoda, col 2 lines 64-68,  “In order not to create edges between the central section 1 and the skirt 2, even though they may be elastic, their connecting line is covered, for example, by a covering tape 11 connecting the skirt 2 and the central section 1 rigidly”).

    PNG
    media_image8.png
    292
    758
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top and bottom plates, as taught in Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al, and further in view of Pederson et al, are held apart by strips of along edges of the plates, as taught in Jahoda, for the purpose of covering the connecting lines between the top and bottom plates for a smoother look of the plates.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,561,954 B1) in view of the first embodiment (FIG.1) of Downey et al (US 2016/0375296 A1), and further in view of Pierce et al (US 2010/0285925 A1) and further in view of the second embodiment (FIG.4) of Downey et al (US 2016/0375296 A1)
Regarding claim 7: Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al teach the invention as substantially claimed, see above, but fail to teach a pair of bottom plates side by side corresponding to individual feet of the athlete.
The second embodiment of Downey et al teach a pair of bottom plates (Downey et al, see annotated in FIG. 4 below) side by side corresponding to individual feet of the athlete (Downey et al, the user can step on the top plate wherein a pair of bottom plates positioned underneath the top plate, see FIG.4).

    PNG
    media_image9.png
    615
    561
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor mat, as taught in Smith .

Claims 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 6,561,954 B1) in view of the first embodiment (FIG.1) of Downey et al (US 2016/0375296 A1), and further in view of Pierce et al (US 2010/0285925 A1) 
Regarding claim 19: Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al teach the invention as substantially claimed, see above, and further teach wherein the bottom plate (Pierce, conductive base plate 30, Para [0063] “Base plate 30 is approximately 0.0625'' thick”) is about 0.5 to 1 mm thick, and wherein the airflow passages (Pierce, see annotated in FIG.2 below) are parallel slots in the bottom plate (Pierce, see annotated in FIG.2 below)

    PNG
    media_image10.png
    493
    1629
    media_image10.png
    Greyscale

Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al fails to teach the airflow passages are approximately 1 mm in width and spaced apart by approximately 1 cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension of the airflow passages, as taught in Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al, to be approximately 1 mm and spaced apart by approximately 1cm for the purpose of design choice that would not affect the overall structure and function of the invention. The only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (see MPEP 2144 IV A. Changes in Size/Proportion)

Regarding claim 21: Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al teach the invention as substantially claimed, see above, and further teach the top plate (Pierce, the panel 20, see FIG. 2) and the conical spring (Pierce, conical springs 44, see FIG. 2) wherein the top plate is manufactured from stainless steel (Pierce et al, Para [0062] “stainless steel conductive panels 12, 14, 16, 18, 20 and aluminum base plate 30.”)
Smith in view of the first embodiment of Downey et al, and further in view of Pierce et al fails to teach the top plate is about 1 mm thick, and wherein the conical springs each provide about 200g force for a 0.5 mm compression.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension of the top plate, as taught in Smith in view of the first embodiment of Downey et al, and further in view of 

Response to Arguments
Applicant's arguments filed on 06/28/2021 have been fully considered but they are not persuasive. 
Applicant’s argument:
The Examiner has relied on Pierce as teaching a dancepad with "machined or punched holes 52 which serve for either attachment purposes or for liquid drainage". The holes are formed in base plate 30 which lies under the steel panels 12, 14, 16, 18, 20. These holes 52 are not intended to assist airflow and are open to the floor under the dancepad. This means that the holes 52 could easily be blocked by debris or fastenings, as part of the purposes which are mentioned. Holes 52 seem likely to be blocked if air is drawn into the pad from the floor, but this would not affect performance, and would not significantly assist airflow between the panels and the base plate, caused by a rise in air pressure 
The Examiner has also identified "slots" formed by cushions 34 placed under the base plate 30. However, these are not part of the base plate, and can only communicate with the cavity between the plates through the holes 52.

Examiner’s response:
In Pierce, the holes 52 can be used for airflow because the airflow can still be able to pass through the holes 52. Therefore the timing can be measured by the airflow.
As shown in Pierce, FIG.4, the slots (some of the holes 52) are placed on the base plate 30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THAO N DO/Examiner, Art Unit 3784   

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784